DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Lessoff on 5/4/2022.

The application has been amended as follows: 

1. (Currently Amended) A display module, comprising: 
	a display panel; and 
	a fingerprint identification layer disposed on the display panel and comprising a first insulating layer, a first conductive layer, a second insulating layer, a second conductive layer, and a third insulating layer, which are sequentially stacked; 
	wherein the fingerprint identification layer is divided into a plurality of fingerprint identification units arranged in an array and connected to each other; 
	wherein in any one of the fingerprint identification units, the first conductive layer comprises a multifunctional electrode, and the second conductive layer comprises a first driving electrode, a sensing electrode, and a second driving electrode, which are spaced apart from each other; 
	wherein in two adjacent fingerprint identification units, the multifunctional electrodes of the two fingerprint identification units are spaced apart, the sensing electrode of one of the fingerprint identification units is electrically connected to the sensing electrode of the other, or the first driving electrode of one of the fingerprint identification units is electrically connected to the second driving electrode of the other, or the first driving electrode or the second driving electrode of one of the fingerprint identification units is electrically connected to the sensing electrode of the other; and 
	wherein, in one of the two adjacent fingerprint identification units, the first driving electrode and the second driving electrode are both electrically connected to the multifunctional electrode to realize conduction, the sensing electrode is insulated from the multifunctional electrode, and an orthographic projection of the sensing electrode on the display panel and an orthographic projection of the multifunctional electrode on the display panel have an overlapping region;
	wherein, in the other of the two adjacent fingerprint identification units, a first sensing electrode and a second sensing electrode are both electrically connected to the multifunctional electrode to realize conduction, the first driving electrode and the second driving electrode are insulated from the multifunctional electrode, and an orthographic projection of the first driving  electrode and the second driving on the display panel and an orthographic projection of the multifunctional electrode on the display panel have an overlapping region;
	wherein an area of the overlapping region of the orthographic projection of the sensing electrode on the display panel and the orthographic projection of the multifunctional electrode on the display panel accounts for 10 to 50% of an area of the sensing electrode,
	wherein an area of the overlapping region of the orthographic projection of the driving electrodes on the display panel and the orthographic projection of the multifunctional electrode on the display panel accounts for 10 to 50% of an area of the driving electrodes,
	wherein in the fingerprint identification layer, four fingerprint identification units, of the plurality of fingerprint identification units, are arranged in two rows by two columns constitute a smallest repeating unit.
	wherein two fingerprint identification units that are arranged on opposite corners of the smallest repeating unit have the multifunctional electrode arranged in the same direction,
	wherein two fingerprint identification units that are arranged in the same row or the same column of the smallest repeating unit have the multifunctional electrode arranged perpendicular to each other.

2. (Cancelled)

10. (Currently Amended) The display module according to claim 1, wherein the multifunctional electrode, electrically connecting the first driving electrode and the second driving electrode together,  comprises a first strip portion and a second strip portion arranged crosswise, the first driving electrode and the second driving electrode are both electrically connected to the first strip portion, and an orthographic projection of the second strip portion on the display panel is located in the orthographic projection of the sensing electrode on the display panel.

16. (Currently Amended) The display module according to claim 1, wherein 
	in two fingerprint identification units of a pair of opposite corners, conduction directions of the first driving electrode and the second driving electrode are both a first direction; and 
	in two fingerprint identification units of another pair of opposite corners, conduction directions of the first driving electrode and the second driving electrode are both a second direction, and the first direction and the second direction are perpendicular to each other.

19. (New) The display module according to claim 1, wherein the multifunctional electrode, electrically connecting the first sensing electrode and the second sensing electrode together,  comprises a first strip portion and a second strip portion arranged crosswise, the first sensing electrode and the second sensing electrode are both electrically connected to the first strip portion, and an orthographic projection of the second strip portion on the display panel is located in the orthographic projection of the driving electrode on the display panel.

20. (New) The display module according to claim 19, wherein the first strip portion and the second strip portion are formed by a one-time film forming and patterning process.

21. (New) The display module according to claim 19, wherein the first strip portion and the second strip portion are formed by a two-time film forming and patterning process.


End of Amendment.

	Allowable Subject Matter

Claim 1 and 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claim 1.

Kusunoki et al., US Patent Publication 201503466866, discloses a capacitive touch screen arrangement in which the bridge electrodes overlaps the electrode that runs perpendicular to the electrode for which it is designed to connect as seen in Figure 4B. However, Kusunoki does not disclose the features present in independent claim 1.

Chan et al., US Patent 9823801, discloses the use of bridge electrodes that can be either be connected to either the electrodes running in the first direction or the second direction perpendicular to the first direction, as seen in Figure 4B or 5B. But, this connection is being done for the purposes of repair. Thus, Chan does not disclose the features present in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699